DETAILED ACTION
	This non-final rejection is responsive to communication filed February 26, 2021.  Claims 1-20 are pending in this application.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on May 17, 2021 and July 16, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 9, 10, 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 9 and 20 of copending Application No. 17/187, 300 (reference application). Although the claims at issue are not identical, they are not claims 8 and 20 of Application No. 17/187, 300 teach the limitations of claims 1, 9, 10 and 16 of the present application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 10 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 and 14 of copending Application No. 17/187, 365 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 7 and 14 of Application No. 17/187, 365 teach the limitations of claims 1, 10 and 16 of the present application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brockway et al. (US 2011/0093471 A1) (‘Brockway’).

With respect to claims 1 and 10, Brockway teaches a method, comprising: 
metadata associated with store data includes creation/access/modification times) (paragraphs 54 and 172-174) that includes, for an organization, a time-series representation of a plurality of data sources (paragraphs 41, 43 and 54), wherein the time-series data lake retains data according to a first retention policy (paragraphs 67 and 86); 
receiving, by the cloud-based service, a request for a subset of data associated with the organization (paragraphs 126 and 130); 
retrieving, by the cloud-based service, the subset of data from the time-series data lake (paragraphs 126 and 130); and 
storing, by the cloud-based service, the subset of data in a particular storage location that retains data according to a second, different retention policy (data may be copied to secondary location having a different retention or an archive location that is subject to lock down data due to legal hold) (paragraphs 46, 58-59, 86, 136, 149, and 154).

With respect to claim 2, Brockway teaches wherein the subset of data includes first data from a backup of a first one of the plurality of data sources, wherein the subset of data does not include all of the data from the backup of the first data source (Brockway, paragraphs 41,  55, and 126).

	With respect to claim 3, Brockway teaches wherein the retrieving includes: querying, by the cloud-based service, the time-series data lake based on one or more search criteria specified in the request for the subset of data (126 and 130).

	With respect to claim 4, Brockway teaches wherein the particular storage location is a dedicated sub-repository within the time-series data lake (Brockway, paragraphs 85, 98, 145, and 154).

	With respect to claim 5, Brockway teaches further comprising: maintaining, by the cloud-based service, backup data for the organization, wherein the time-series representation of the plurality of data sources is generated based on the backup data for the organization (Brockway, paragraphs 41 and 54-55).

	With respect to claim 6, Brockway teaches wherein the request for the subset of data includes one or more search criteria (Brockway, paragraphs 126 and 130).

With respect to claim 7, Brockway teaches the method of claim 6, wherein the one or more search criteria include at least one of a data source identifier, a time identifier, or an access control identifier (metadata, which includes time, or access criteria) (paragraphs 83 and 130).

With respect to claim 8, Brockway teaches further comprising: subsequent to the storing the subset of data in the particular storage location, receiving, by the cloud-based service, updated backup data for the organization (paragraphs 51, 54, 133 and 154); and storing, by the 

	With respect to claim 9, Brockway teaches further comprising: subsequent to the storing the subset of data in the particular storage location, monitoring, by the cloud-based service, updated backup data added to the time-series data lake to determine whether any of the updated backup data matches one or more search criteria specified in the request for the subset of data (paragraphs 133-134 and 154).

	With respect to claim 11, Brockway teaches wherein the retrieving the subset of data includes executing a query against the time-series data lake at a first point in time, wherein the subset of data includes data that matches the query at the first point in time (Brockway, paragraphs 48, 166, and 190).

With respect to claim 12, Brockway teaches wherein the operations further comprise: 
subsequent to the storing the subset of data in the particular storage location, receiving updated backup data for the organization (paragraphs 51, 54, 133 and 154); 
storing the updated backup data in the time-series data lake (paragraphs 51, 54, 133 and 154); and 
monitoring the updated backup data in the time-series data lake to determine whether any of the updated backup data matches one or more search criteria included in the request for the subset of data (paragraphs 133-134 and 154).

With respect to claim 13, Brockway teaches wherein the operations further comprise: receiving information identifying a frequency with which the time-series data lake is to be monitored for data matching the one or more search criteria, wherein the monitoring is performed periodically based on the identified frequency (paragraphs 73, 87, 97-98, 134, and 166).

With respect to claim 14, Brockway teaches wherein the monitoring includes querying the time-series data lake for data that was added to the time-series data lake subsequent to a first point in time at which the subset of data was retrieved from the time-series data lake (Brockway, paragraphs 48, 98, 133, 166, and 190).

With respect to claim 15, Brockway teaches wherein the operations further comprise: based on the monitoring, identifying a second subset of data associated with the organization that matches the one or more search criteria; and storing the second subset of data in the particular storage location (paragraphs 126, 130, 133-134).

With respect to claim 16, Brockway teaches a method, comprising: 
providing, by a cloud-based service (paragraphs 61 and 65), a data lake service that maintains data for a plurality of organizations, wherein, for a first one of the plurality of organizations, the data lake service maintains a time-series data lake (metadata associated with store data includes creation/access/modification times) (paragraphs 54 and 172-174) that 
receiving, by the cloud-based service from a requesting entity, a request to preserve backup data associated with the first organization that matches one or more search criteria (paragraphs 126 and 130); and 
storing, by the cloud-based service, a subset of data that matches the one or more search criteria in a particular storage location, wherein the particular storage location that retains data according to a second, different retention policy (data may be copied to secondary location having a different retention or an archive location that is subject to lock down data due to legal hold) (paragraphs 46, 58-59, 86, 136, 149, and 15).

With respect to claim 17, Brockway teaches wherein, based on the second, different retention policy, the cloud-based service retains data in the particular storage location until a second request is received, from one or more authorized users, to release the subset of data (paragraphs 112, 139, 141, and 156).

With respect to claim 18, Brockway teaches further comprising: encrypting, by the cloud-based service, the subset of data to generate an encrypted subset of data, wherein the storing includes storing the encrypted subset of data in the particular storage location (paragraphs 51, 58, 71 and 86).


 wherein the storing the subset of data includes storing the tag value in the particular storage location with the subset of data (paragraphs 97, 99 and 126).

With respect to claim 20, Brockway teaches further comprising: subsequent to the storing, receiving, by the cloud-based service from a requesting user, a subsequent request to access the subset of data (paragraphs 103, 119 and 125); 
initiating, by the cloud-based service, one or more authentication operations for the requesting user (paragraphs 103, 119 and 125); and 
in response to the requesting user satisfying the one or more authentication operations, providing, by the cloud-based service, the subset of data to the requesting user (paragraphs 103, 119 and 125).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reiner teaches a time-series data lake (col. 3 lines 1-4) that moves data into legal hold storage (col. 7 lines 5-13; col. 10 lines 51-59).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M WILLOUGHBY whose telephone number is (571)272-5599. The examiner can normally be reached 9-5:30, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                                                                                                                         /ALICIA M WILLOUGHBY/Primary Examiner, Art Unit 2167                                                                                                                                                                                                        February 12, 2022